Opinion by
Mr. Justice Roberts,
The sole issue is the voluntariness of appellant’s confession. The record does not indicate that the confession was other than “the product of a rational intellect and free will.” Blackburn v. Alabama, 361 U.S. 199, 207-08, 80 S. Ct. 274, 280-81 (1960); Commonwealth v. Hallowell, 444 Pa. 221, 225-26, 282 A.2d 327, 329 (1971); see Davis v. North Carolina, 384 U.S. 737, 86 S. Ct. 1761 (1966); Commonwealth v. Eiland, 450 Pa. 566, 301 A.2d 651 (1973); Commonwealth v. Holton, 432 Pa. 11, 247 A.2d 228 (1968).
*117Admission of the confession at trial was thus proper. On this record, there is no basis for disturbing the jury’s verdict of voluntary manslaughter.
The judgment of sentence is affirmed.